
	
		I
		112th CONGRESS
		1st Session
		H. R. 3184
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Johnson of
			 Georgia (for himself, Ms. Brown of
			 Florida, Mr. Filner,
			 Mr. Rush, Ms. Jackson Lee of Texas,
			 Mrs. Maloney,
			 Mr. Quigley,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Illinois,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mr. Towns,
			 Ms. Kaptur,
			 Mr. Al Green of Texas,
			 Ms. Norton, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Small Business, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to ensure fairness and
		  transparency in contracting with small business concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness and Transparency in
			 Contracting Act of 2011.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 parent company, relating to a business concern, means a person
			 other than an individual that owns not less than 51 percent of that business
			 concern;
			(3)the terms
			 small business concern, small business concern owned and
			 controlled by veterans, small business concern owned and
			 controlled by service-disabled veterans, and small business
			 concern owned and controlled by women have the meanings given those
			 terms in section 3 of the Small Business Act (15 U.S.C. 632), as amended by
			 this Act; and
			(4)the term
			 small business concern owned and controlled by socially and economically
			 disadvantaged individuals has the meaning given that term in section
			 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
			3.PurposeThe purpose of this Act is to modify the
			 definitions relating to whether a business concern qualifies as a small
			 business concern to establish additional requirements that ensure that no
			 publically traded business concern, subsidiary of a publically traded business
			 concern, foreign-owned business concern, or subsidiary of a foreign-owned
			 business concern is considered a small business concern for the purpose of
			 Federal Government contracting and subcontracting, including for procurement
			 goals.
		4.Definition of
			 small business concern and status reviewSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
			
				(6)Independently owned and
				operated
					(A)In generalIn this
				subsection, the term independently owned and operated does not
				include a business concern—
						(i)that is—
							(I)an issuer of a class of securities
				registered or that is required to be registered pursuant to section 12 of the
				Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file
				reports pursuant to section 15(d) of that Act (15 U.S.C. 78o(d)); or
							(II)owned by an issuer of a class of
				securities registered or that is required to be registered pursuant to section
				12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required
				to file reports pursuant to section 15(d) of that Act (15 U.S.C. 78o(d));
				or
							(ii)more than 50 percent of which is
				owned, directly or indirectly, by one or more individuals that are not United
				States citizens.
						(B)EntitiesIn
				determining ownership of a business concern, any interest in the business
				concern that is owned by a person that is not an individual (including a
				corporation, partnership, estate, or trust) shall be considered owned
				proportionately by or for the individuals that own that
				person.
					.
				
		5.Notification
			(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall notify the head of each Federal department or
			 agency regarding this Act and the amendments made by this Act.
			(b)To
			 contractorsNot later than 6 months after receiving notice under
			 subsection (a), the head of a Federal department or agency shall notify any
			 contractor of that department or agency regarding this Act and the amendments
			 made by this Act.
			6.Reporting
			(a)In
			 generalNot later than 6 months after the end of each fiscal
			 year, the Administrator shall publish a report regarding prime contracts with
			 the Federal Government awarded to business concerns that were identified as
			 small business concerns for the purposes of achieving the small business
			 contracting goals of the Federal Government during the previous fiscal
			 year.
			(b)Contents
				(1)In
			 generalEach report under subsection (a) shall, for the fiscal
			 year before the year in which that report is published, include—
					(A)the name of each
			 small business concern, small business concern owned and controlled by socially
			 and economically disadvantaged individuals, small business concern owned and
			 controlled by women, small business concern owned and controlled by veterans,
			 and small business concern owned and controlled by service-disabled veterans
			 that was awarded a prime contract with the Federal Government; and
					(B)for each small
			 business concern described in subparagraph (A), the total dollar amount of
			 prime contracts with the Federal Government awarded to that small business
			 concern in descending order.
					(2)Parent
			 companiesIf a small business concern described in paragraph
			 (1)(A) has a parent company, the Administrator shall report information
			 relating to any prime contract with the Federal Government of that small
			 business concern under the name of that parent company.
				(c)AvailabilityThe
			 Administrator shall make each report under subsection (a) available on the Web
			 site of the Administration in a manner that is easily accessible by members of
			 the public.
			7.List of
			 contractors
			(a)In
			 generalEach Federal
			 department and agency shall publish on the Web site of that department or
			 agency a list of each business concern that received a contract award because
			 that business concern was identified as a small business concern.
			(b)List
			 contentsA list published
			 under subsection (a) shall—
				(1)list business concerns in the order of the
			 total amount in dollars of contracts between the Federal Government and that
			 business concern, beginning with the largest total value;
				(2)include the total
			 amount in dollars of contracts between the Federal Government and each business
			 concern on such list; and
				(3)include the name of any parent company of a
			 business concern on such list.
				8.Contracting
			 databasesThe Administrator
			 shall, by regulation, establish procedures to ensure that the Central
			 Contractor Registration database and any successor database provide an adequate
			 warning regarding criminal penalties established under section 16(d) of the
			 Small Business Act (15 U.S.C. 645(d)) for misrepresenting the status of a
			 business concern or person in order to obtain certain contracts with the
			 Federal Government.
		9.Enforcement
			(a)Complaints
				(1)In
			 generalAny person may file a complaint with the Administrator
			 and the head of the affected department or agency about the classification of a
			 business concern as a small business concern and the Administrator and the head
			 of the affected department or agency shall resolve any complaint filed under
			 this paragraph in a timely manner.
				(2)ReportsThe
			 Administrator shall annually submit to Congress a report describing any
			 complaints described in paragraph (1) that were filed during the relevant year
			 and the resolution of any such complaint.
				(b)DebarmentThe
			 head of each Federal department or agency shall issue or amend the contracting
			 rules and regulations for that department or agency to ensure that a business
			 concern shall be debarred from receiving a Federal contract for a period of not
			 less than 5 years if that business concern—
				(1)fraudulently
			 represents that it is a small business concern as part of a bid for a small
			 business contract with that department or agency; or
				(2)violates this Act
			 or an amendment made by this Act.
				
